     Case 3:20-cv-02415-BEN-DEB Document 16 Filed 06/27/21 PageID.92 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
                                                    )      Case No.
11
      MONICA ABBOUD, individually                   )
12    and on behalf of all others similarly         )      3:20-cv-02415-BEN-DEB
13    situated,                                     )
      Plaintiff,                                    )      NOTICE OF VOLUNTARY
14
      vs.                                           )      DISMISSAL OF ACTION WITH
15    TRUTHFINDER, LLC,                             )      PREJUDICE AS TO PLAINTIFF
      and DOES 1 through 10, inclusive,             )      AND WITHOUT PREJUDICE AS
16
      Defendants.                                   )      TO THE PUTATIVE CLASS.
17                                                  )
18
                                                    )
                                                    )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant          to          the               Fed.             R.           Civ.   P.
25   Respectfully submitted this 27th Day of June, 2021,
26
                                               By: s/Todd M. Friedman Esq.
27
                                                    Todd M. Friedman
28                                                Attorney for Plaintiff



                                         Notice of Dismissal - 1
     Case 3:20-cv-02415-BEN-DEB Document 16 Filed 06/27/21 PageID.93 Page 2 of 2




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on June 27, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on June 27, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Todd M. Friedman Esq.
                                                  Todd M. Friedman
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
